UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7463


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RUSSELL SHIFLETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cr-00252-JFM-1; 1:08-cv-00499-JFM)


Submitted:    January 29, 2009              Decided:   February 19, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Russell Shiflett, Appellant Pro Se.   Kwame Jangha Manley,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Russell Shiflett seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                         The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2000).

A    certificate        of    appealability       will    not    issue    absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.         § 2253(c)(2)     (2000).       A    prisoner    satisfies      this

standard      by     demonstrating     that     reasonable      jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.       2001).      We    have   independently       reviewed   the    record    and

conclude       that    Shiflett     has   not    made    the    requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal. *         We dispense with oral argument because the facts



       *
        The district court rejected Shiflett’s ineffective
assistance of counsel claims upon the reasoning that they could
not be litigated in a § 2255 proceeding because they had been
raised on direct appeal and denied.    While it is correct that
Shiflett raised these claims on direct appeal, we explicitly
declined to consider them, noting that ineffective assistance of
counsel claims should ordinarily be pursued in post-conviction
proceedings.   Nevertheless, we find it unnecessary to remand
(Continued)
                                           2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




these claims to the district court for plenary consideration as
our review of the record leaves us with no doubt that Shiflett’s
contentions that his trial attorney was ineffective are
insubstantial.


                                    3